Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed October 14, 2021.
Claims 1-3, 5-6, 11-13, 15, and 20 have been amended.
Claims 1-3, 5-9, 11-17, 19-23, and 25-28 are pending.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-17, 19-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US Publication 2015/0281769 A1) in further view of Horowitz et al. (US Publication 2008/0111822 A1) and Sheth et al. (US Publication 20130238702A1).
Regarding claim 1, Chiu teaches a display device comprising: 
a communication interface configured to receive, video data from a plurality of external devices, each of which displays an image based on the video data (the video stream processing apparatus 12 includes a communication unit 122 ... By executing the mirror video receiving module 22, the processing unit 126 can control the communication unit 122 to receive a first mirror video from the source device 13 ... the processing unit 126 can control the screen 112 to separately display the first mirror video)([0042], [0046], and [0047]; video data from a remote source is received on a device though a communication unit for display, an exemplary depiction of video data being displayed on external devices is shown in Figure 3); 
a speaker (video stream processing apparatus 12 can be ... a notebook, a smart phone ... a personal digital assistant (PDA), etc.)([0038]; a processing device (e.g. smart phone) has speakers); 
a display (The screen 112 can be a touch screen or a non-touch screen, which is not limited by the invention)([0037]); 
an input interface configured to receive a user input of a user of the display device (By executing the operation gesture recognition module 24, the processing unit 126 can receive and determine an operation gesture of the user)([0052]); and 
a processor (the video stream processing apparatus 12 includes ... processing unit 126)([0042]) configured to: 
control the display to display based on the video data received from the plurality of external devices (program modules (for example, a set of program codes) ...  the program modules at least include … a mirror video display module 23 … When the processing unit 126 controls the screen 112 to separately display the first mirror video comes from the source device 13, the video image corresponding to the first mirror video is synchronously or almost synchronously displayed on the screen 132 and the screen 112)([0046] and [0048]; a display program reproduces video information from external devices). 
Although, Chiu discloses that audio data is used (the processing unit 126 may also be used to process an audio signal)([0045]). Chiu differs from the claim in that Chiu fails to teach receiving audio which corresponds to video data from an external device, controlling the display of a plurality of images being played at the same time based on video data received, controlling the speaker to output audio (the display 104 can be coupled to the computing device 102 in order to receive video signals and audio signals for presentation of a video)([0039]), controlling a display of a plurality of images being played at the same time based on video data received (FIG. 6 depicts a screenshot of a user interface for presenting video ...  In contrast to an image thumbnail, a video thumbnail includes playback of a video … Therefore, video thumbnail 606, video thumbnail 608 and video thumbnail 610 can each include playback of a video … each of the video thumbnails can correspond to a different video source)([0084], [0086], and [0087]; Figure 6 – an exemplary display of a plurality of video thumbnail images based on video data received is shown), controlling a speaker to output audio singly based on the audio data received (the user can also utilize hovering over or clicking mouse pointer mechanisms in order to control the audio of each one of the video playback and the video thumbnail)([0096]), selecting an image of the plurality of images being played at the same time (Upon the selection of a video thumbnail such as video thumbnail 706, the adjacent video thumbnails ... such as video thumbnail 710 and video thumbnail 708, can continue to translucently play video … In another example, a user can click on different video thumbnails)([0095] and [0096]), and controlling based on unselected images (To deactivate the audio on one video thumbnail while at the same time activating the audio on another video thumbnail)([0096]). The examiner notes, Chiu and Horowitz teach a system and method for controlling devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the data and control of Chiu to include the receiving, controlling, and selecting of Horowitz such that the device displays thumbnail images of source video data for selection whereby selecting an image outputs a corresponding video and audio. One would be motivated to make such a 
Although the combination of Chiu-Horowitz teaches suspending playback of unselected images (Horowitz - the non-selected video thumbnail can “pause” or “freeze” until selected)([0095]). Chiu-Horowitz fails to teach the controlling comprises of transmitting a control signal to at least one external device to suspend transmission of audio data. However, transmitting a control signal to at least one external device to suspend transmission of audio data is taught by Sheth (Responsive to receiving the selections for the one or more media items, client application 185 may cause transmit/receive unit 186 to create a playback request ... the playback request may be request that source device 120, play, pause, stop, record, etc. the selected media item)([0067]). The examiner notes, Chiu, Horowitz, and Sheth teach a system and method for controlling devices. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the controlling of Chiu-Horowitz to include the transmitting of Sheth such that the device transmits a command to unselected source devices to suspend transmission. One would be motivated to make such a combination to provide the advantage of saving bandwidth by controlling audio transmission of source devices.  
Regarding claim 2, Chiu-Horowitz-Sheth teach the display device of claim 1, wherein the processor is further configured to, when the input interface receives the user input control the speaker to stop the audio (Sheth - The user may also perform additional playback commands, such as ... “stop,” “fast forward,” etc. in order to control the playback of media on the client device)([0039]; stopping playback halts the generation of audio).
Regarding claim 3, Chiu-Horowitz-Sheth teach the display device of claim 1, wherein the processor is further configured to determine whether to output the audio corresponding to the video (Horowitz - the non-selected video thumbnail can “pause” or “freeze” until selected)([0095]).
Regarding claim 5, Chiu-Horowitz-Sheth teach the display device of claim 1, wherein the processor is further configured to generate the control signal based on an operating system used by at least one of the plurality of external devices (Sheth - category field may identify a human interface device command (HIDC) input category ... category field may identify an operating system (OS) specific input category to indicate that payload data is formatted based on the type OS used by either the source device or the sink device)([0115]).
Regarding claim 6, Chiu-Horowitz-Sheth teach the display device of claim 1, wherein the user input comprises a user input to select a second image of second video data received from a second external device among the plurality of external devices, and wherein the processor is further configured to control the speaker to output second audio corresponding to the second video data and transmit the control signal to the second external device, based on the user input to select the second image among the plurality of images (Horowitz - the user can also utilize hovering over or clicking mouse pointer mechanisms in order to control the audio of each one of the video playback and the video thumbnail 706, 708 and 710)([0096])(Sheth - Responsive to receiving the selections for the one or more media items, client application 185 may cause transmit/receive unit 186 to create a playback request ... the playback request may be request that source device 120, play, pause, stop, record, etc. the selected media item)([0067])(a user is able to select an thumbnail image to create a playback request).
Regarding claim 7, Chiu-Horowitz-Sheth teach the display device of claim 1, wherein the user input comprises a user input to remove display priority from at least one of the plurality of images and assign the display priority to a second image among the plurality of images which is reproduced (Horowitz - FIG. 9 depicts a screenshot of a user interface 900 showing an enlarged displayed video. In one embodiment, the enlarged video can be presented to the user upon the user double-clicking on one of the video thumbnails)([0100]; a user selects a thumbnail image to assign a display priority (e.g. display in an enlarge manner)). 
Regarding claim 8, Chiu-Horowitz-Sheth teach the display device of claim 1, wherein the user input comprises a user input to select an area on the display other than an area of at least one of the plurality of images which is reproduced (Horowitz - computer icons 612, 614, 616 and 618 can be located on the computer screen of the display 104 and upon a user interacting with any of these icons)([0091]). 
Regarding claim 9, Chiu-Horowitz-Sheth teach the display device of claim 1, wherein the user input comprises a user input to minimize at least one of the plurality of images which is reproduced (Horowitz - the user interface module 306 can also include commands for ... minimizing a displayed video)([0060]). 
Regarding claim 11, Chiu-Horowitz-Sheth teach the display device of claim 1, wherein the processor is further configured to control the input interface to receive a user input to activate at least one of the plurality of images which is reproduced (Horowitz - In another example, a user can click on different video thumbnails)([0096]) and control the communication interface to transmit at least one of the plurality of external devices a control signal to release suspension of the transmission of the audio data (Sheth - the playback request may be request that source device 120, play, pause, stop, record, etc. the selected media item)([0067]; a play and pause command activates/deactivates control for suspending/releasing of multimedia for playback).
Regarding claim 12, Chiu-Horowitz-Sheth teach the display device of claim 1, wherein the processor is further configured to communicate with at least one of the plurality of external devices via the communication interface after performing a predefined authentication procedure with  at least one of the plurality of external devices (Sheth - Media sharing application 128 may authenticate a user of a client device, e.g. client device 180 using a variety of different authentication mechanisms)([0079]).
Regarding claim 13, Chiu-Horowitz-Sheth teach the display device of claim 12, wherein the processor is configured to create a control signal to control at least one of the plurality of external devices through the display device (Sheth - the playback commands may comprise one or more RTSP commands, such as PLAY, STOP, PAUSE, RECORD, etc. and/or other RTSP commands or requests)([0083]).
Regarding claim 14, Chiu-Horowitz-Sheth teach the display device of claim 1, wherein the user input comprises a voice command (Sheth - User input module 524 may format user input commands ...  voice command recognition)([0126]).
Regarding method claims 15-17, 19-23, and 25-28, the claims generally correspond to device claims 1-3, 5-9, and 11-14, respectively, and recite similar features in method form; therefore, the claims are rejected under similar rational. 

Response to Arguments
Applicant's arguments, see page 9 of applicant's remarks, filed October 14, 2021, with respect to the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim interpretation have been fully considered and are persuasive. Claims 1-3, 5-6, and 11-13 are no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant's arguments, see page 9 of applicant's remarks, filed October 14, 2021, with respect to the 35 U.S.C. §112 rejection have been fully considered and are persuasive. The 35 U.S.C. §112 rejection has been withdrawn.
Applicant's arguments, filed October 14, 2021, with respect to the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Regarding claims 1 and 15, the applicant argues the combination of Chiu, Horowitz, and Sheth fails to teach “control the display to display a plurality of images being played at the same time based on the video data received from the plurality of external devices” and “control the speaker to output an “Horowitz discloses that if any one of a plurality of video thumbnails on the lower right is selected by a user, an enlarged screen is displayed and the corresponding audio is output. Here, a thumbnail is a still image” (page 11 of applicant’s remarks); the examiner respectfully disagrees. 
Horowitz clearly discloses video thumbnails are not still images, instead they are moving images of video playback “In contrast to an image thumbnail, a video thumbnail includes playback of a video” ([0086]). In particular, Horowitz discloses that a plurality of video thumbnails of video being played at the same time are displayed “FIG. 6 depicts a screenshot of a user interface for presenting video ...  video thumbnail 606, video thumbnail 608 and video thumbnail 610 can each include playback of a video … each of the video thumbnails can correspond to a different video source” ([0084], [0086], and [0087]). An exemplary display of a plurality of thumbnail images based on video data received is shown in Figure 6.
Horowitz further discloses of controlling a speaker to output audio singly based on the audio data received “the user can also utilize hovering over or clicking mouse pointer mechanisms in order to control the audio of each one of the video playback and the video thumbnail” ([0096]), by selecting an thumbnail of the plurality of thumbnails “Upon the selection of a video thumbnail such as video thumbnail 706, the adjacent video thumbnails ... such as video thumbnail 710 and video thumbnail 708, can continue to translucently play video … In another example, a user can click on different video thumbnails” ([0095] and [0096]), and controlling based on unselected thumbnail "To deactivate the audio on one video thumbnail while at the same time activating the audio on another video thumbnail” ([0096]). 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/YONGJIA PAN/Primary Examiner, Art Unit 2145